Title: From John Adams to Horatio Gates Spafford, 31 January 1817
From: Adams, John
To: Spafford, Horatio Gates



Mr Spafford
Quincy Jan. 31. 1816 1817

I thank you for your kind Letter of the 21st, and for the three Magazines inclosed, of December January and February. They contain curious and Usefull Matter.
You ask my Opinion of the Essays of Franklin. You have Stated your own Opinions frankly fairly and candidly; you have explained your reasons for those Opinions, dispassionately—and your readers, I hope, will judge them, with Candour and without Passion. If my Opinion Should differ, it would not diminish the Weight of yours, nor invalidate any of your Arguments: if it Should coincide it would add nothing: perhaps it might derogate Something.
I am apprehensive, Sir, that you have not an adequate Idea of the Majesty of Religion. To enlarge your Conceptions I advise you to read the recent Productions of Madam Genlis, and Monsieur Chateaubriand; and the classical Tour in Italy by the Reverend Mr Eustace lately decased. After this, import from Europe, The Acta Sanctorum of the Bollandists in fifty odd Volumes, in Folio; and then the thirteen Volumes of the origine of all Religions by Dupuis. Take nothing upon Trust from any of them, Seperate the dross from the Gold: and then you will find a Majesty a Sublimity and a Divinity indeed, in Religion.
I am, Sir, you obliged Friend
John Adams